Title: To Thomas Jefferson from Peter Roche, 9 April 1807
From: Roche, Peter
To: Jefferson, Thomas


                        
                            Monsieur, 
                            No. 40. South fourth Street Philadelphia, ce 9 Avril 1807
                        
                        J’ai été honoré de votre lettre du 3th. Courant qui me demande les Mémoires de Marmontel & le Coup d’œil Sur
                            les Révolutions & la Réforme de la médecine par Mr. Cabanis; J’ai bien ce dernier ouvrage dans mon Magasin mais le premier
                            se trouve actuellement à bord du Mercury qui est en rivierre, sous quelques jours, mes livres seront débarqués, & alors
                            j’aurai L’honneur de vous expédier Les deux ouvrages ensemble & J’y joindrai le Catalogue des Livres que j’ai reçu
                            dernièrement.
                         J’ai L’honneur d’être bien sincèrement, Monsieur, Votre très dévoué Serviteur
                        
                            Peter Roche
                            

                        
                    